Citation Nr: 1446532	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-25 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran had active service from May 1957 to October 1960. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In September 2012, the Veteran indicated in his appeal (VA Form 9), that he desired a videoconference hearing at the RO before a Veterans Law Judge.  In January 2013, the Veteran was notified that a videoconference hearing was scheduled for April 24, 2013.  In a statement, received ion April 9, 2013, the Veteran indicated that he would attend his hearing.  However, the Veteran failed to report for his hearing, and there is no record to show that he ever requested another hearing.  Without good cause being shown for the failure to appear, no further hearing can be scheduled and appellate review may proceed.    

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A bilateral hearing loss disability was not manifest during active service or within the first post-service year, but is shown to have developed as a result of an established event, injury, or disease during active service.



CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

In statements provided in support of his claim, the Veteran has asserted that he has bilateral hearing loss as a result of active service.  He argues the following: he had extensive noise exposure in his duties as a military policeman in the Air Force, to include exposure to noise from jets and during weapons training.  His exposure to loud noise during service has been conceded by VA.  VA has diagnosed him with bilateral hearing loss and issued him hearing aids "caused by acoustic trauma."  Although he worked for a steel mill for 30 years after service, he only worked inside of the mill 2 to 5 percent of the time.  The rest of the time he worked outside the mill in security.  

The Veteran has reported that the VA examiner was "disinterested in what I had to say," and "wrote down things that I never said."  See Veteran's notice of disagreement, received in December 2010; Veteran's appeal (VA Form 9), received in September 2012 (both with associated statements).

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101 , 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Sensorineural hearing loss is a chronic disease for presumptive service connection purposes.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The United States Court of Appeals for Veterans Claims (hereinafter "the Court"), however, has held that even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997). 

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2013).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service. In particular, the Court has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al. eds., 1988).  Even if a veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active military service.  Id. at 158.  The threshold for normal hearing is 0 to 20 decibels.

Service treatment records dated prior to November 1, 1967, are presumed to use the American Standards Association (ASA) standard, rather than the current International Standards Organization - American National Standards Institute (ISO-ANSI) standard.  Conversion to ISO-ANSI units is accomplished by adding 15 decibels to the ASA units at 500 Hertz , 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.

The Veteran's service treatment records include an entrance examination report, dated in May 1957, which show his ears and drums were clinically evaluated as normal.  Whispered voice testing was 15/15.  There is no relevant treatment shown during service.  The Veteran's separation examination report, dated in September 1960, shows that his ears and drums were clinically evaluated as normal.  The report includes audiometric test results which, converted to ISO-ANSI units, show that the Veteran did not have hearing loss in either ear, as defined for VA purposes at 38 U.S.C.A. § 3.385.  In an associated "report of medical history," the Veteran indicated that he did not have a history of "ear, nose, or throat trouble," or running ears.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 2001 and 2010.  

VA progress notes, dated in 2010, include an audiometric report dated in July 2010 which contains only charted results, but which appears to show that the Veteran had bilateral hearing loss as defined for VA purposes at 38 U.S.C.A. § 3.385.  An associated report shows that the Veteran reported a history of use of hearing aids for 35 years, and a history of long-standing hearing loss for "over 25 years."  

The report notes a "significant history of occupational, military noise exposure."  The report states that his audiometric evaluation shows mild to severe sensorineural hearing loss bilaterally.  Another July 2010 VA report shows that the Veteran reported that he was employed as a security supervisor for a steel company.  In August 2010, he was fitted with hearing aids.  

A VA audiometric examination report, dated in November 2010, shows that the examiner, an audiologist, stated that the Veteran's claims file had been reviewed.  The Veteran reported inservice exposure to noise from weapons on range, aircraft (i.e., being very close to jets on flightline duty), and gunfire at close range when a passenger committed suicide with a .45-caliber pistol in the back of a car he was driving.  He denied use of hearing protection during service.  Following service, he reported occasional exposure to noise in a steel mill in association with his work as head of security, and that he had spent about two of his 30 years at this position inside of the mill.  He reported he was exposed to noise from 2-way communications on the radio at his job, with use of hearing protection "sometimes."  As for recreational noise exposure, he reported exposure to lawn equipment, chain saws, a motorcycle (owned for two years), and amplified music (headphones while doing lawn work), with no use of hearing protection.  He stated that he first had his hearing tested, and was fitted with hearing aids, by his employer (i.e., a steel mill) about 30 years before, although he was exempt from the company's hearing conservation program because he was in management.  

On examination, he had bilateral hearing loss as defined for VA purposes at 38 U.S.C.A. § 3.385.  The diagnosis was mild to moderately severe sensorineural hearing loss bilaterally.  The examiner concluded that it was less likely as not that the Veteran's hearing loss was caused by or a result of his inservice noise exposure while serving as an air policeman.  The examiner explained that the Veteran had normal hearing upon separation from service between 250 Hertz and 8,000 Hertz, and that he had significant occupational noise exposure in his work in security at a steel mill.  The Veteran reported that hearing loss was first discovered while he was working for the steel mill, and his hearing loss appears to be connected to that employment.  

The Veteran's discharge (DD Form 214) shows that his military occupation specialty was air policeman.  The Veteran's personnel file (AF Form 7) shows that his duty title between October 1957 and separation from service was either air policeman or security guard.  

The Board finds it likely that such a job would have exposed the Veteran to loud noise (i.e., airplanes). 

Based upon the evidence of record, the Board finds the Veteran's bilateral hearing loss disability was manifest during active service or within the first post-service year, and that it is not shown to have developed as a result of an established event, injury, or disease during active service.  The Veteran's report of noise exposure in service is credible and consistent with his duties in service, notwithstandint the negative evidence. 

ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


